Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 5355848 B2 (2013.11. 27).
The most pages of submitted copy of JP is illegible and thus a clean copy is enclosed.
English abstract of JP teaches an acrylic polymer having a cross-linkable, hydrolysable silyl group in number average 0.1-0.5 unit in one molecule, 0.7-1.0 unit at a molecular chain terminal, and 0.8-1.5 units in total as well as having a number-average molecular weight (Mn) of 10,000-50,000 useful for a sealing material and an adhesive using the curable composition.
JP teaches such acrylic polymer having a Mn of 20,000, 0.86 unit of the hydrolysable silyl group at side chains, 0.99 unit of the hydrolysable silyl group at molecular chain terminals and 1.85 unit of the hydrolysable silyl group in total as an  example (A7) in para. [0050] at page 12 which would meet the instantly recited groups at the side chains, chain terminals and a total thereof of claim 1.
 The [0050] further teaches KBM-502 (3-methacryloxypropylmethyldimethoxysilane) and KBM-802 (3-mercaptopropylmethyldimethoxysilane) which are also used in the instant examples.
The Mn of 20,000 taught by JP would meet the recited Mn of less than 20,000 encompassing 19,999 since a measurement in a difference of a few molecular weights would be impossible by the recited GPC method.  
The instant claim further recites a weight average molecular weight (Mw) of 30,000 to 150,000 over JP.
The [0050] further teaches use of bis-3,5,5-trimethylhexanoyl peroxide which would expected to yield the recited Mw of at least 30,000 inherently.  Further, the silyl group modified acrylic polymer (A7) obtained by using the peroxide taught by JP would be expected have a Mw/Mn of claims 3 and 7
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from of the example (A7) of JP   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01
Acrylic monomers used in the [0050] would meet claim 2.
JP teaches KBM-502 (3-methacryloxypropylmethyldimethoxysilane) and KBM-802 (3-mercaptopropylmethyldimethoxysilane) in the [0050] meeting claims 5 and 10-12
JP teaches the sealing material which would meet claims 6 and 13-16.
JP teaches use of peroxides, not any metal containing catalyst, in the [0050] which would meet claim 4, 8 and 9.  Further, the recited “contain substantially no metal components” would permit some metal components.
Thus, the instant invention lacks novelty.

Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over JP 5355848 B2 (2013.11. 27) in view of Yano et al. (US 8,846,822).
In case applicant provides evidence that the silyl group modified acrylic polymer (A7) would not meet the instant polymer, the instant rejection is further provided.  
JP teaches a Mn of 10,000-50,000 and thus a modification to the silyl group modified acrylic polymer (A7) in order to obtain the recited Mn of less than 20,000 would have been obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
Yano et al. teach that polymerization initiators such as an azo compound or a peroxide are known to yield a molecular weight distribution value typically as large as 2 or greater for a (meth)acrylic acid ester polymer at col. 13, lines 36-47.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain an acrylic polymer having a Mn of less than 20,000 from the A7 ([0050]) of JP since JP teaches Mn of 10,000-50,000 and use of a peroxide which would be expected to yield Mw/Mn of greater than 2 as taught by Yano et al. who teach that polymerization initiators such as an azo compound or a peroxide are known to yield a molecular weight distribution value typically as large as 2 or greater for a (meth)acrylic acid ester polymer absent showing otherwise.

			   EXAMINER’S COMMENT
US 8,680,184 teaches away from using toxic organotin catalysts in abstract.  US 8,981,011 teaches various peroxides taught in para. [0020] of JP 5355848 B2 at col. 8, lines 35-54.  English abstract of JP 2006096888A (April 13, 2006) teaches use of peroxides for obtaining hydrolyzable silyl group-containing acrylic polymer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 25, 2022                                               /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762